Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the computer supply unit must be shown or the feature(s) canceled from claim 7.  No new matter should be entered.
The drawings are objected to because the boxes shown in the figures the claimed limitation of the connection of the Delta and Wye connection of the through power source, a first connector, a second  connector, a fourth pin, the fifth pin, and the six pin, such an operational configuration as require by 37 CFR 1.83(a).  The drawings are informal drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  The claims are rejected as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.
Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, the claims does not clearly define the connection and structured elements that is read on the drawings.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim 1 recites the limitation "the fifth pin, and the sixth pin, the fourth terminal, the first terminal and the second terminal form the first pin and the second pin, the second terminal and the third terminal form the third pin and the fourth pin, the third terminal and the first terminal form the fifth pin and the sixth pin of the connector ".  There is insufficient antecedent basis for these limitations in the claim.
Claims 1 and 11 refers to a Delta and Wye of the connector to the power source. This limitation is not supported by the specification and or the drawings.  As best, Figures 2 and 4 shows the Delta and Wye circuit diagram that can be connected to the power source but does fails to disclosed the Delta connection and Wye connection as claimed
Claim Objections
Claim 1 refer to the connector comprising two second connector, it appears to be duplication claiming of the same limitation, appropriate action is needed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 8, 10, 12, 13, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al. US 2013/0198532 in view of AAPA and further in view of Swamy US 2013/0176753

Regarding claim 1, Bailey teach a power supply device comprising: 
a connector (200/PCIB202), configured for connecting to a power source (250) through one of a delta connection and a Wye connection (Para. 0025….These multiple type of AC power may include single-phase, three-phase Delta, three-phase Wye), the connector comprising a first connector, a second connector, a second connector (Para. 0026….Connectors 212-218, 252, and 254), a fourth pin, the fifth pin, and the sixth pin, (commodity PSUs 206a-f, are interpreted as the claimed pins)
when the connector is electrically connected to the power source through the delta connection, the first terminal and the second terminal form the first pin and the second pin, 
the second terminal and the third terminal form the third pin and the fourth pin, 

the fourth terminal and the node form the first pin and the second pin, the fifth terminal and the node form the third pin and the fourth pin, the sixth terminal and the node form the fifth 
pin and the sixth pin of the connector; (Para. 0040)  
Bailey do not teach wherein the delta connection comprises three first resistors sequentially connected end to end to form a closed triangle, each point between two first resistors forms one of a first terminal, a second terminal, and a third terminal, 
wherein the wye connection comprises three second resistors, ends of each second resistor are connected together to form a node, other ends of each second resistor respectively form a fourth terminal, a fifth terminal, and a sixth terminal, when the connector is electrically connected to the power source through the wye connection.
However, AAPA teach wherein the delta connection comprises three first resistors sequentially connected end to end to form a closed triangle, each point between two first resistors forms one of a first terminal, a second terminal, and a third terminal, (See Fig. 2)
wherein the wye connection comprises three second resistors, ends of each second resistor are connected together to form a node, other ends of each second resistor respectively form a fourth terminal, a fifth terminal, and a sixth terminal, when the connector is electrically connected to the power source through the wye connection, (See Fig. 4)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add claimed limitation to the device of Bailey as per AAPA. The motivation being that higher reliability if one of the three primary windings fails, 
Bailey do not teach a rectifying module configured for rectifying a power; a power supply module; and 
a bulk capacitor configured for storing and smoothing the rectified power, and outputting the smoothed power to the power supply module.
However, Swamy teach a rectifying module (20) configured for rectifying a power (Para. 0038); a power supply module (See 3 phase AC source); and 
a bulk capacitor (C1/C2) configured for storing and smoothing the rectified power, and outputting the smoothed power to the power supply module. (Para. 0053)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add claimed limitation to the device of Bailey as per Swamy. The motivation is that the DC bus capacitor can be a standard electrolytic capacitor, while the higher ripple current is handled by the AC filter capacitors.  The capacitance of the electrolytic DC bus capacitors can be reduced by 33% since the higher ripple current can now be handled by the film capacitors introduced across the DC bus in a mid-point configuration. (Para. 0052)

Regarding claims 4 and 5, Bailey teach the claimed invention except for first switch, a second switch, a third switch, a fourth switch, and a detecting module, wherein an end of the first switch is electrically connected to the second pin, other end of the first switch is electrically connected to the other end of the bulk capacitor, an end of each of the second switch, the third switch, and the fourth switch are respectively connected to the first pin, the third pin, and the fifth pin .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al. US 2013/0198532 in view of AAPA and further in view of Swamy US 2013/0176753 and further in view of Garrity et al. US 2015/0195878

Regarding to claim 6, Bailey teach the power supply device of claim 1, but do not teach further comprising an Electro-Magnetic Interference (EMI) module, wherein an end of the EMI module is electrically connected to the first pin, the third pin, and the fifth pin, other end of the EMI module is electrically connected to the rectifying module. 
	However, Garrity teach an Electro-Magnetic Interference (EMI) module (310) that is combine with Bailey power supply connector and pins as claimed above. (Para. 0036….The AC EMI filter 310 may be configured to reduce high-frequency current from reaching the utility grid 100.  The input rectifier 320, receiving input from the AC EMI filter 310, as illustrated in FIG. 3)


Regarding claim 8, Swamy teach the power supply device of claim 1, wherein the rectifying module comprises three diodes (D1-D3) respectively connected between the bulk capacitor and each of the first pin, the third pin, and the fifth pin. (See Fig. 2)

Regarding claim 10, the combination of Bailey and Swamy teach the power supply device of claim 4, wherein the rectifying module comprises six diodes, three of the diodes are respectively connected between the bulk capacitor (See Swamy at Fig. 2, item, D1-D6 and Ca/Cb) and each of the first pin, the third pin, and the fifth pin and, the other three diodes are respectively connected between the first pin and the second switch, between the fourth switch and each of the third pin and the third switch, and between the fifth pin.
The combination of Bailey and Swamy teach claimed invention except for (the first pin, the third pin, and the fifth pin and, the other three diodes are respectively connected between the first pin and the second switch, between the fourth switch and each of the third pin and 
the third switch, and between the fifth pin).  It would have been an obvious matter of design choice since applicant has not disclosed that any desired connection of the switches solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with any connection.


a connector (200/PCIB202), configured for connecting to a power source (250); 
Bailey do not teach but Swamy teach a rectifying module (20) configured for rectifying a power; (Para. 0038)
a power supply module (14); and a bulk capacitor configured for storing and smoothing the rectified power source (Para. 0021…..a DC bus capacitor to smooth voltage ripple), the stored power, and outputting the smoothed power to the power supply module, wherein the connector is capable of both connecting to the power source through a delta connection and a Wye connection. (See Delta or Wye connection at AC source 12).

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add claimed limitation to the device of Bailey as per Swamy. The motivation is that the DC bus capacitor can be a standard electrolytic capacitor, while the higher ripple current is handled by the AC filter capacitors.  The capacitance of the electrolytic DC bus capacitors can be reduced by 33% since the higher ripple current can now be handled by the film capacitors introduced across the DC bus in a mid-point configuration. (Para. 0052).

Regarding claim 12, AAPA teach the power supply device of claim 11, wherein the wye connection comprises three second resistors, ends of each second resistor are connected together to form a node, other ends of each second resistor respectively form a fourth terminal, a fifth terminal, and a sixth terminal, when the connector is electrically connected to the power source through the wye connection, the fourth terminal and the node form the first pin and the second 

Regarding claim 13, AAPA teach the power supply device of claim 12, wherein the delta connection comprises three first resistors sequentially connected end to end to form a closed triangle, each point between two first resistors forms one of a first terminal, a second terminal, and a third terminal, when the connector is electrically connected to the power source through the delta connection, the first terminal and the second terminal form the first pin and the second pin, the second terminal and the third terminal form the third pin and the fourth pin, the third terminal and the first terminal form the fifth pin and the sixth pin of the connector. (Fig. 2)

Regarding claim 16, The combination of Bailey and Swamy teach the power supply device of claim 13, further comprising a first switch, a second switch, a third switch, a fourth switch, and a detecting module, wherein an end of the first switch is electrically connected to the second pin, other end of the first switch is electrically connected to the other end of the bulk capacitor, an end of each of the second switch, the third switch, and the fourth switch are respectively connected to the first pin, the third pin, and the fifth pin through the rectifying module, other end of each of the second switch, the third switch, and the fourth switch is electrically connected to the other end of the bulk capacitor, and grounded, the detecting module detects a voltage between the second pin and the fourth pin and a voltage between the fourth pin and the sixth pin, the detecting module further controls the first switch, the second switch, the third switch, and the fourth switch according to the voltage which is detected. 
.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al. US 2013/0198532 in view of AAPA and further in view of Swamy US 2013/0176753 and further in view of Garrity et al. US 2015/0195878

Regarding to claim 18, Bailey teach the power supply device of claim 11, but do not teach further comprising an Electro-Magnetic Interference (EMI) module, wherein an end of the EMI module is electrically connected to the first pin, the third pin, and the fifth pin, other end of the EMI module is electrically connected to the rectifying module. 
	However, Garrity teach an Electro-Magnetic Interference (EMI) module (310) that is combine with Bailey power supply connector and pins as claimed above. (Para. 0036….The AC EMI filter 310 may be configured to reduce high-frequency current from reaching the utility grid 100.  The input rectifier 320, receiving input from the AC EMI filter 310, as illustrated in FIG. 3)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add claimed limitation to the device of Bailey as per Garrity. The motivation being that the AC EMI filter 310 may be configured to reduce high-frequency current from reaching the utility grid 100. (Para.0036)
Allowable Subject Matter
Claims 2, 3, 7 and 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 14,15, and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON A JOSEPH whose telephone number is (571)272-6418.  The examiner can normally be reached on Monday-Friday 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/DEVON A JOSEPH/Examiner, Art Unit 2846                                                                                                                                                                                                        

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846